DETAILED ACTION 
The present application, filed on 4/29/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-10 are pending and have been considered below. 


Priority
This application is a 371 of PCT/JP2017/036364 10/05/2017; JAPAN 2016-212516 10/31/2016. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 4/29/2019; 4/7/2020; 6/10/2020; 8/13/2020; 9/10/2020; 12/29/2020; 7/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feature generating unit …, configured to” and “a learning unit … configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 7 and Claim 9 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 7, 9) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating the designed feature from the relational data; learning a prediction model on the basis of the generated feature. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “implemented by a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “implemented by a processor” language, “generating the designed feature from the relational data” in the context of this claim encompasses the user manually or mentally putting together a feature based on the available data. Similarly, the limitation of “learning a prediction model on the basis of the generated feature,” as drafted, in the context of this claim, encompasses the user manually or mentally inputting the generated feature into the prediction model, but for the recitation of generic computer components (“implemented by a processor”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: designing, from relational data, a feature as a variable. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “implemented by a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. Specifically, but for the “implemented by a processor” language, “designing, from relational data, a feature as a variable” in the context of this claim encompasses the user manually or mentally creating a feature that is variable, i.e. it can take different values based on certain conditions/criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas.

(C) Finally, recited computing elements, i.e. processor; feature design unit; feature generating unit; learning unit are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: designing, from relational data, a feature as a variable. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “implemented by a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. Specifically, but for the “implemented by a processor” language, “designing, from relational data, a feature as a variable” in the context of this claim encompasses the user manually or mentally creating a feature that is variable, i.e. it can take different values based on certain conditions/criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas.

(C) Finally, the recited computing elements of the independent claims are: processor; feature design unit; feature generating unit; learning unit. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 8, 10) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: specifies a first table and a second table; creates a feature descriptor; applies the relational data to the created feature descriptor. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “specifies a first table and a second table; creates a feature descriptor” in the context of this claim encompasses the user manually or mentally creating a first table and a second table. Similarly, the limitation of “creates a feature descriptor”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation manually or mentally, creating a feature descriptor. Further, “applies the relational data to the created feature descriptor” in the context of this claim encompasses the user manually or mentally correlating the relational data with the feature descriptor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a combination of a correspondence condition element. When considered individually, these additional claim elements are comparable to “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a combination of an extraction condition element. When considered individually, these additional claim elements are comparable to “sorting information”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: accept designation of a table. When considered individually, these additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer. In order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’ or an equivalent thereof. In this specific case, implementing the abstract idea on a computer by accepting then designation of a table does not add significantly more.
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: use the prediction model to predict a subject. When considered individually, these additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer. In order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’ or an equivalent thereof. In this specific case, implementing the abstract idea on a computer by using a prediction model does not add significantly more.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig6 and [0014]-[0020], [0059]-[0064] including among others: storage unit; input unit; selection unit; relationship estimation unit; feature design unit; feature generating unit; model design unit; prediction unit; learning unit. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-10 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claims 7-8 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 7-8 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 7-8 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.

Claims 7-8 are rejected under 35 USC 101 because the claimed method is directed to a mental process. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 is rejected for reciting the elements “a feature generating unit …, configured to” and “a learning unit … configured to.” For these elements, there is no sufficient structure or algorithms in the specification or drawings. (see MPEP 2181 IV) 

The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 1 limitations “a feature generating unit …, configured to” and “a learning unit … configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (see MPEP 2181 II B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remainder of the claims are rejected by virtue of dependency.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20140136471 A1	2014-05-15	18	Kumar; Manoj	Rapid Provisioning of Information for Business Analytics
US 20070203893 A1	2007-08-30	15	Krinsky; Anthony Seth et al.	Apparatus and method for federated querying of unstructured data
US 20080263093 A1	2008-10-23	11	Alcorn; John William et al.	GENERATION OF A SET OF PRE-FILTERS FROM A SET OF EVENT SUBSCRIPTIONS TO MORE EFFICIENTLY SELECT EVENTS OF INTEREST
US 20110302187 A1	2011-12-08	31	Otsuka; Hiroshi et al.	Schema definition generating device and schema definition generating method
US 20180373764 A1	2018-12-27	16	KUSUMURA; Yukitaka et al.	INFORMATION PROCESSING SYSTEM, DESCRIPTOR CREATION METHOD, AND DESCRIPTOR CREATION PROGRAM
US 20120054174 A1	2012-03-01	21	Gagnier; Ronald L. et al.	GEOSPATIAL DATABASE INTEGRATION USING BUSINESS MODELS
US 20160232213 A1	2016-08-11	25	MORINAGA; Satoshi et al.	Information Processing System, Information Processing Method, and Recording Medium with Program Stored Thereon
US 20150379428 A1	2015-12-31	133	DIRAC; LEO PARKER et al.	CONCURRENT BINNING OF MACHINE LEARNING DATA
US 10452632 B1	2019-10-22	17	Simmen; David et al.	Multi-input SQL-MR
US 10452632 B1	2019-10-22	17	JOSHI M et al.	Relational database management system for processing multi-input SQL-MR function, has processing nodes for receiving request to perform task associated with data, and executing function on each relation to generate output data object
US 20080263093 A1	2008-10-23	11	ALCORN J W et al.	Pre-filter efficiency and pre-filter throughput balance achieving method, involves constructing pre-filters of varying complexity and filtering power based on event subscriptions, and selecting pre-filters to filter events to event consumer
US 20150379428 A1	2015-12-31	133	BRUECKNER M et al.	System for machine learning service for use in domains, such as natural language processing, comprises computing devices configured to receive indication of a data source, where particular prediction is obtained
US 20140136471 A1	2014-05-15	18	KUMAR M	Method for dynamically generating associative maps and queries according to schema terms based on industry models for e.g. healthcare industry, involves executing query by processors to retrieve data from map and load data in storage areas


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622